DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed internationally on 09/23/2016. It is noted, however, that applicant has not filed a certified copy of the international application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) "A non-transitory computer readable medium having stored thereon a set of computer readable instructions that, when executed by at least one processor, cause an apparatus to at least: store the transferred information of multiple expressions obtained by leading a dog to express a specific scent from a at least two samples; process the stored information in order to calculate at least how many of the multiple expression are correct, and - display the results of the processed data.  This judicial exception is not integrated into a practical application because this claim is directed to an abstract idea without significant additional elements. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this computer readable medium does not require any physical real work interaction, and the display for the processed data is not significant enough to overcome the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15, 17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferably” in claim 7 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to the use of "preferably" it is unclear whether the receiver is required or is an optional component. 
Claim 7 is rejected as it is unclear if the clicker transmits both the signal and the sound signal, or if another device transmits the sound signal. Similarly, it is unclear if the clicker itself contains the receiver or if the receiver is part of the transmitter. Clarification is required. 
Claim 8 recites the limitation "the clicker" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claim 8 depends on claim 5 and the clicker is introduced in claim 6.
The term “preferably” in claim 15 is a relative term which renders the claim indefinite. The term “preferably” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to the use of "preferably" it is unclear whether the receiver is required or is an optional component. 
Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 is rejected as it is unclear how the computer readable medium causes the method. Specifically, it is unclear how the computer readable medium could train an animal without assistance from a human. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dugan (US 20080163671 A1, as cited by applicant in IDS).
Regarding claim 18, Dugan teaches a non-transitory computer readable medium having stored 
thereon a set of computer readable instructions (CPU and memory 27, electronics packages 8 and 9) that, when executed by at least one processor, cause an apparatus to at least; store the transferred information of multiple expressions (stored by remote unit 16) obtained by leading a dog to express a specific scent from at least two samples (samples 104, see fig 3); process the stored information in order to calculate at least how many of the multiple expression are correct (data analysis portion 88 can learn physical/behavioral responses in order to increase accuracy, para 0022) and display the results of the processed data (reviewed by user/handler 70). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (Technical memorandum, No. LWL-CR-01B70, as cited by applicant in IDS) in view of Dugan (US 20080163671 A1, as cited by applicant in IDS) and Nir et al (WO 2014106852 A1, as cited by applicant in IDS). 
Regarding claim 1, Phillips et al teaches a system comprising: a set of cans comprising at least 
two cans of which one can contains a specific scent (six identical glass jars, page 9, para 2).
Phillips discloses the claimed invention except for wherein the containers are cans.  It would 
have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cans to be jars to ensure there are no visual clues on the cans that could interfere with the testing and since the equivalence of cans and jars for their use in the container art and the selection of any known equivalents as containers would be within the level of ordinary skill in the art.

	Nir et al teaches each can including a tab providing a dog a means to express choosing of the can (pushbutton 21) and transmitter for transmitting the information of whether the dog has expressed the can with the specific scent or a can with no said specific scent (transmitter sends signals to communication unit 30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillips to include a tab for the dog to choose the can to avoid confusion regarding which can the dog has chosen and a transmitter for sending data regarding the dog’s performance to ensure training logs are up to date and accurate.
	Dugan teaches and an apparatus comprising at least one processing core, at least one memory (memory 27) including computer program code (data is processed by pre-stored software, see para 0020); the at least one memory (memory 27) and the computer program code (electronics packages 8 and 9) being configured to, with the at least one processing core, cause the apparatus at least to:
store the transferred information of multiple expressions (stored by remote unit 16); process the stored information in order to calculate at least how many of the multiple expression are correct (data analysis portion 88 can learn physical/behavioral responses in order to increase accuracy), and display the results of the processed data (reviewed by user/handler 70).


	Regarding claim 2, the modified reference teaches the system according to claim 1.
	The modified reference fails to teach further comprising a program for controlling the reception of the information from the set of cans, storage of the transferred information and processing or making a request to process the stored information and display of the processed information.
	Dugan teaches further comprising a program for controlling the reception of the information from the set of cans (data received from sensor unit, see para 0011), storage of the transferred information (stored by remote unit 16) and processing or making a request to process the stored information and display of the processed information (data reviewed by handler 70 or forwarded to remote unit for evaluation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillips with the program of Dugan to ensure accurate data collection, transfer and processing to ensure accurate experimental results.

Regarding claim 3, the modified reference teaches the system according to claim 2.
	The modified reference fails to teach wherein the program is installed to a cell phone.
	Dugan teaches wherein the program is installed to a cell phone (remote unit 16 can constitute a handheld device, such as a PDA or blackberry).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillips with the program being on a cell phone to allow for ease of use. 

	Regarding claim 4, the modified reference teaches the system according to claim 1 and Phillips et al further teaches wherein the set of cans comprises one can with a specific scent and at least one can from a group including: a can with no scent and a can with a different scent to the specific scent (S+ jars with specific scent and S- jars, page 9, paras 2 and 3).

	Regarding claim 5, the modified reference teaches the system according to claim 1 and Phillips et al further teaches wherein the cans of the set have a similar appearance so that they can't be visually distinguished from each other (six identical jars, see page 9, para 2) and at least the can with a specific scent has a non-visual indicator communicating with the pad to inform that this can contains the specific scent (programmer tells handler which jar has the scent, see page 19-21, para 7).

Regarding claim 6, the modified reference teaches the system according to claim 1.
	The modified reference fails to teach further comprising a clicker for giving a sound signal to a dog to perform a task and for giving another sound signal indicating correctly conducted performance.  
	Nir et al teaches a clicker (sound emitter 27) for giving a sound signal to a dog to perform a task (clicking sound to command performance, see page 20, para 1) and for giving another sound signal indicating correctly conducted performance (secondary encouragement sounds, page 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to include a clicker to command the dog and a different rewarding sound for correct performance to ensure the dog does not get confused between the meanings of the sounds.

 Regarding claim 10, the modified reference teaches the system according to claim 1.

	Dugan teaches wherein the data is stored and processed in a local device such as a smart phone, tablet or a computer (data generated from the canine is either stored in the portable electronics package or remote unit, para 0009, remote unit can be a personal computer or blackberry, see para 0017). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with the data being on a smartphone or computer in order to ensure it is easily accessible.

Claims 11-13, 17, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (Technical memorandum, No. LWL-CR-01B70, as cited by applicant in IDS) in view of Dugan (US 20080163671 A1, as cited by applicant in IDS).
Regarding claim 11, Phillips et al teaches a method for training a dog, comprising: teaching a dog 
to express a reaction to a specific scent (see page 14, paras 1 and 2); training the dog to express the specific scent from at least two different samples (see page 14, paras 1 and 2); leading the dog to express the specific scent from the at least two samples (see page 19, para 7-page 21); changing places of at least two samples and subsequently repeating expression and storing of the result (changing places of the samples, page 13, para 3, storing results via data sheets, page 11, para 6) and repeating the changing of places of the samples and subsequent expression to provide a series of experiments (repeated changing places page 13, para 3).
	Phillips fails to teach transferring information of which sample the dog has expressed to an apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least 
	Dugan teaches transferring information of which sample the dog has expressed to an apparatus comprising at least one processing core, at least one memory including computer program code (transmit data from sensor 54 to remote unit 16, see para 0022); the at least one memory (memory 27) and the computer program code (electronics packages 8 and 9) being configured to, with the at least one processing core, cause the apparatus at least to: store the transferred information of multiple expressions (stored by remote unit 16), process the stored information in order to calculate at least how many of the multiple expression are correct (data analysis portion 88 can lean physical/behavioral responses in order to increase accuracy), and display the results of the processed data (reviewed by user/handler 70). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to include an apparatus with computer program code and a processing core in order to receive and analyze the data for each trial. 

Regarding claim 12, the modified reference teaches the method according to the claim 11, and Phillips further teaches further comprising a set of sample cans for providing the series of experiments, the set comprising (six glass jars, page 9, para 2) at least one can containing specific scent (S+ jar), at least one can containing different scent (S- jars), means for detecting the expression of the dog (via handler) and - means for providing data whether the expression is correct or not (via programmer and handler).
Phillips discloses the claimed invention except for wherein the containers are cans.  It would 


Regarding claim 13, the modified reference teaches the method according to the claim 12, and Phillips further teaches wherein the cans of the set have a similar appearance so that they can't 
be visually distinguished from each other (six identical jars, see page 9, para 2) and at least the can with a specific scent has a non-visual indicator communicating with the pad to inform that this can contains the specific scent (programmer tells handler which jar has the scent, see page 19-21, para 7).   

	Regarding claim 17, the modified reference teaches the method according to claim 11. 
	The modified reference fails to teach wherein the data is stored and processed in a local device such as a smart phone, tablet or a computer.
	Dugan teaches wherein the data is stored and processed in a local device such as a smart phone, tablet or a computer (data generated from the canine is either stored in the portable electronics package or remote unit, para 0009, remote unit can be a personal computer or blackberry, see para 0017). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with the data being on a smartphone or computer in order to ensure it is easily accessible. 
	 
 	Regarding claim 19, Phillips et al teaches teaching a dog to express a reaction to a specific scent (see page 14, paras 1 and 2), training the dog to express the specific scent from at least two different 
	Phillips et al fails to teach a non-transitory computer readable medium configured to cause a method for training a dog to be performed, the method comprising: transferring information of which sample the dog has expressed to an apparatus comprising at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to:
store the transferred information of multiple expressions, process the stored information in order to calculate at least how many of the multiple expression are correct, and - display the results of the processed data.
	Dugan teaches transferring information (data received from sensors 50 and 54 is sent to remote unit 16, see para 0017) of which sample the dog has expressed to an apparatus comprising at least one processing core, at least one memory (memory 27) including computer program code (data is processed by pre-stored software, see para 0020); the at least one memory (memory 27) and the computer program code (electronics packages 8 and 9) being configured to, with the at least one processing core, cause the apparatus at least to: store the transferred information of multiple expressions (stored by remote unit 16); process the stored information in order to calculate at least how many of the multiple expression are correct (data analysis portion 88 can lean physical/behavioral responses in order to increase accuracy), and display the results of the processed data (reviewed by user/handler 70).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Phillips with the computer code and memory of Dugan in order to allow for easy and efficient analysis of the scent training data. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (Technical memorandum, No. LWL-CR-01B70, as cited by applicant in IDS) in view of Dugan (US 20080163671 A1, as cited by applicant in IDS), as applied to claim 11 above and further in view of Nir et al (WO 2014106852 A1, as cited by applicant in IDS).
Regarding claim 14, the modified reference teaches the method according to claim 11.
The modified reference fails to teach further comprising giving a sound signal to a dog to 
perform a task and for giving another sound signal indicating correctly conducted performance.
	Nir et al teaches further comprising giving a sound signal to a dog to perform a task (clicking or whistle sound to command performance, see page 20, para 1) and for giving another sound signal indicating correctly conducted performance (secondary encouragement sounds, page 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to include a clicker to command the dog and a different rewarding sound for correct performance to ensure the dog does not get confused between the meanings of the sounds. 

Claims 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (Technical memorandum, No. LWL-CR-01B70, as cited by applicant in IDS) in view of Dugan (US 20080163671 A1, as cited by applicant in IDS) and Nir et al (WO 2014106852 A1, as cited by applicant in IDS) as applied to claims 5, 6 and 14 above, and further in view of Hanson (US 20160316716 A1).
Regarding claim 7, the modified reference teaches the system according to claim 6. 
The modified reference fails to teach wherein the clicker includes a transmitter for transmitting 
a signal indicating that a sound signal for performing a task is given, and preferably a receiver for receiving indication of that a task is correctly performed.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with the clicker configuration of Hanson in order to ensure the dog receives and understands each stimulus.

Regarding claim 8, the modified reference teaches the system according to claim 5. 
The modified reference fails to teach wherein the clicker is a cell phone including an application for implementing the functions of the clicker.
Hanson teaches wherein the clicker is a cell phone including an application for implementing the functions of the clicker (remote device 100 may comprise a cellphone, see para 0032). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system with the program being on a cell phone to allow for ease of use.

Regarding claim 15, the modified reference teaches the system according to claim 14. 
The modified reference fails to teach further comprising transmitting a signal indicating that a sound signal for performing a task is given, and preferably a receiver for receiving indication of that a task is correctly performed.
	Hanson teaches further comprising transmitting a signal indicating that a sound signal for performing a task is given, and preferably a receiver for receiving indication of that a task is correctly performed (see device 100, paras 0025, 0027 and 0032).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (Technical memorandum, No. LWL-CR-01B70, as cited by applicant in IDS) in view of Dugan (US 20080163671 A1, as cited by applicant in IDS) and Nir et al (WO 2014106852 A1, as cited by applicant in IDS) as applied to claim 1 above, and further in view of Park (WO 2015129939 A1).
Regarding claim 9, the modified reference teaches the system according to claim 1.
The modified reference fails to teach wherein the data is stored and processed in a cloud 
service.
Park teaches wherein the data is stored and processed in a cloud service (cloud server stores pet 
data, see page 3, para 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to store and process the data on the cloud in order to prevent data loss in case of equipment damage or malfunction.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (Technical memorandum, No. LWL-CR-01B70, as cited by applicant in IDS) in view of Dugan (US 20080163671 A1, as cited by applicant in IDS) as applied to claim 11 above, and further in view of Park (WO 2015129939 A1).
Regarding claim 16, the modified reference teaches the method according to claim 11. 
The modified reference fails to teach wherein the data is stored and processed in a cloud 
service.

data, see page 3, para 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to store and process the data on the cloud in order to prevent data loss in case of equipment damage or malfunction.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The documents noted under the References Cited form are considered relevant as they pertain to similar scent training systems or programs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619